DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted September 23, 2020 and March 25, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 10, line 1 recites “in particular for an aircraft” which makes the scope of the claim unclear since it is unclear if this limitation is required or optional. For the purpose of examination, the claim will be treated as not requiring the limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,266,886 to McCune in view of EP 3,205,840 to Khan.
In Reference to Claim 1
McCune teaches:
	A turbine shaft (302) of a turbomachine (gas turbine engine 300) extending along a longitudinal axis (not numbered, axis of rotation), comprising a main tubular portion (not numbered, see annotated Figure 3 below) of a length L1 (see annotated Figure 3 below) and having a maximum outer main diameter (see annotated Figure 3 below), the turbine shaft further comprising a secondary tubular segment (308) of length L2 (see annotated Figure 3 below) and having a maximum outer secondary diameter (see annotated Figure 3 below) larger than the maximum outer main diameter, the secondary tubular segment extending radially from the main tubular portion such that the main tubular portion extends on either side of the secondary tubular segment along the longitudinal axis, 
wherein the secondary tubular segment is configured to break the shaft into two distinct parts when the value of a tangential stress applied to the shaft exceeds a predetermined threshold value (see column 2, lines 26-43, column 3, lines 43-56 and Figure 3).  

    PNG
    media_image1.png
    674
    987
    media_image1.png
    Greyscale

McCune fails to teach:
	The secondary tubular segment comprising a weak section. McCune teaches the secondary tubular segment breaks (column 2, lines 31-33, 36-39), but does not explicitly teach a “weak section”.
Khan teaches:
	A gas turbine comprising a shaft (102) having a tubular segment (110) with a weak section (fuse portion 130) configured to break the shaft into two distinct parts when the stress exceeds a threshold value (see paragraph 22 and Figure 2). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine shaft of McCune by adding a weak section to the secondary tubular segment as taught by Khan as both references are directed to gas turbine shafts having sections designed to break, and for the purpose of further ensuring the shaft breaks at the desired location.
In Reference to Claim 3#
McCune as modified by Khan teaches:
	The turbine shaft of claim 1, wherein the weak section comprises a thinned portion (not numbered, see annotated Figure 2 of Khan) having a maximum inner diameter larger than a minimum inner secondary diameter of the secondary tubular segment, the thinned portion having a maximum outer diameter equal to the maximum outer secondary diameter (see annotated Figure 2 of Khan below). 

    PNG
    media_image2.png
    555
    622
    media_image2.png
    Greyscale

	Examiner’s comment: while the tubular segment of Khan is at an angle, when the teachings of Khan are applied to the secondary tubular segment of McCune, the thinned section would be flat (extend from left to right in Figure 3 of McCune). Therefore, the diameters would have constant values and the maximum inner diameter of the thinned section would be larger than the minimum inner secondary diameter. Also the maximum outer secondary diameter would be equal to the maximum outer diameter of the thinned section.
In Reference to Claim 11#
McCune as modified by Khan teaches:
	A method for protecting against overspeed of a turbine shaft of a turbomachine of claim 1, the method comprising a step of breaking the weak section when the value of a tangential stress applied to the shaft exceeds a predetermined value (column 2, lines 26-39 of McCune). 

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,266,886 to McCune as modified by EP 3,205,840 to Khan as applied to claims 1 and 3 above, and further in view of case law.
In Reference to Claim 2
McCune as modified by Khan teaches:
	The turbine shaft of claim 1, wherein the maximum outer secondary diameter is larger than the maximum outer main diameter.
McCune as modified by Khan fails to teach:
	The maximum outer secondary diameter is at least 1.8 times larger than the maximum outer main diameter.
The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no impact on the function of the apparatus and no evidence was shown that departing from the claimed dimensions would cause the apparatus to fail.
	In the instant case, McCune teaches the maximum outer secondary diameter is greater than 1.0 times the maximum outer main diameter.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine shaft of McCune as modified by Khan by sizing the maximum outer secondary diameter to be at least 1.8 times larger than the maximum outer main diameter in view of case law which would yield predictable results. In this case, the predictable result would be the secondary tubular segment would have the desired diameter greater than the diameter of the main tubular portion. A larger diameter creates a larger moment of inertia and would allow the segment to break easier. 
In Reference to Claim 5
McCune as modified by Khan teaches:
	The turbine shaft of claim 3, wherein the thinned portion extends over a length of the secondary tubular segment.
McCune as modified by Khan fails to teach:
	The thinned portion extends over not more than 80% of the length L2.
Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
	In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no impact on the function of the apparatus and no evidence was shown that departing from the claimed dimensions would cause the apparatus to fail.
	In the instant case, Khan teaches a thinned portion of a tubular segment which is less than 100% of the length of the tubular segment (see Figure 2). McCune teaches a secondary tubular segment which has a length L2 (see Figure 3). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine shaft of McCune as modified by Khan by sizing the thinned portion to be not more than 80% of the length L2 in view of case law for the purpose of creating a narrow range for where the break will occur. Khan teaches the tubular segment will break at the thinned portion (see paragraph 22), and therefore sizing the thinned portion to have a smaller length will create a smaller range where breaks could possibly occur. A narrower range would allow the location of the break to be more precise. 
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,266,886 to McCune as modified by EP 3,205,840 to Khan as applied to claim 1 above, and further in view of US 10,473,164 to Slayter.
In Reference to Claim 8
McCune as modified by Khan teaches:
	The turbine shaft of claim 1 comprising the secondary tubular segment.
McCune as modified by Khan fails to teach:
	At least one through hole is formed in the secondary tubular segment.
Slayter teaches:
	A mechanical shaft fuse (200) comprising a tubular segment with a thinned portion (270) having at least one through hole (250) (see column 4, lines 25-50, column 5, lines 11-17, and Figures 3 and 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine shaft of McCune as modified by Khan by adding at least one through hole to the thinned portion of the shaft as taught by Slayter as both references are directed to shafts designed to break when overstressed, and for the purpose of controlling the required force to shear the mechanical fuse (column 5, lines 1-3 of Slayter).
	Slayter teaches the through holes are located in a thinned section of the fuse. The thinned section of McCune as modified by Khan is in the secondary tubular segment, and therefore the through holes of McCune as modified by Khan and Slayter would be in the secondary tubular segment.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,266,886 to McCune as modified by EP 3,205,840 to Khan as applied to claim 1 above, and further in view of US 10,107,116 to Congratel et al.
In Reference to Claim 9
McCune as modified by Khan teaches:
	The turbine shaft of claim 1, comprising the weak section.
McCune as modified by Khan fails to teach:
	The weak section is formed on at least one angular sector of the secondary tubular segment.
Congratel teaches:
	A gas turbine comprising a sealing plate (20) with a weak section (fuse formed by a plurality of circumferential grooves 21, see column 5, lines 35-37), wherein the weak section is formed on at least one angular sector of the sealing plate (see column 1, lines 32-36, column 5, lines 31-37, and Figures 2b and 2c)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine shaft of McCune as modified by Khan by re-shaping the weak section to be formed on at least one angular sector as taught by Congratel as both references are directed to fuse sections designed to break when overstressed, and which would yield predictable results. In this case, the predictable result would be a plurality of circumferential grooves which form the weak section of the secondary tubular segment, where the grooves would allow the weak section to break during an overspeed condition. 

. 

	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,266,886 to McCune as modified by EP 3,205,840 to Khan as applied to claim 1 above, and further in view of US 2017/0175753 to Tan-Kim et al.
In Reference to Claim 10
McCune as modified by Khan teaches:
	A turbomachine (gas turbine engine 100 of McCune) comprising a turbine (106 of McCune) comprising the turbine shaft (302 of McCune) of claim 1, comprising the secondary tubular segment.
McCune as modified by Khan fails to teach:
	The secondary tubular segment is arranged downstream of a thrust bearing configured to guide the shaft.
Tan-Kim teaches:
	A turbomachine (gas turbine engine 10) comprising a turbine shaft (16, 18) and a thrust bearing (34), wherein the turbine shaft has a secondary tubular segment (30) which is designed to break during an overspeed condition, and wherein the secondary 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine shaft of McCune as modified by Khan by adding a thrust bearing upstream of the secondary tubular segment as taught by Tan-Kim as both references are directed to shafts for gas turbines with weak sections, and for the purpose of further supporting the axial loads of the shaft. The thrust bearing of Tan-Kim is upstream of the gearbox (20), and the secondary tubular segment of McCune is downstream of the gearbox. When modifying the turbine shaft of McCune with the teachings of Tan-Kim, the thrust bearing would be upstream of the gearbox and the secondary tubular segment would be downstream of the thrust bearing. The shaft extends along the lower race of the thrust bearing and therefore is guided by the thrust bearing. 

Allowable Subject Matter
Claims 4 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

	The prior art of record fails to teach the thinned portion comprises at least one tooth that extends radially from the thinned portion as recited in claim 6. The nearest prior art is US 6,447,248 to Kastl which teaches a plurality of circumferential ribs (46) which extend radially outward from a thinned portion of a shaft, however the circumferential ribs are fully annular structures and are located upstream and downstream of the thinned portion (see Figure 4).
	Claim 7 depends from claim 6 and contains its limitations. The claim would be allowable if amended to overcome the rejection under 35 USC 112(b). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,752,511 to McCune teaches a turbine shaft having a secondary tubular segment having a larger diameter than the main portion of the shaft (see Figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799